     Case 2:20-cv-05216-PSG-PD Document 81 Filed 07/23/21 Page 1 of 3 Page ID #:1159


 1    Katessa M. Charles (SBN 146922)
      Katessa.Charles@jacksonlewis.com
 2    Nicole A. Aaronson (SBN 309263)                                  7/23/21
      Nicole.Aaronson@jacksonlewis.com
 3    JACKSON LEWIS P.C.
      725 South Figueroa Street, Suite 2500
 4    Los Angeles, California 90017-5408
      Telephone: (213) 689-0404                                      LINK 79
 5    Facsimile: (213) 689-0430
 6    Attorneys for Defendant
      GOLDBERG SEGALLA LLP
 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    JOHN F. STEPHENS, an individual,)                Case No.: 2:20-cv-05216-PSG-PD
                                      )
12              Plaintiff,            )                [Assigned to Judge Philip S. Gutierrez]
                                      )
13           v.                       )
                                      )                [PROPOSED] JUDGMENT AFTER
14    GOLDBERG SEGALLA LLP., and DOES )                TRIAL BY COURT
      1 to 20.                        )
15                                    )
                Defendants.           )
16                                    )
                                      )
17                                    )
                                      )
18

19                                          JUDGMENT
20          1.     The jury was waived and the Court considered evidence in the case which
21    was tried on June 29 and 30, 2021.
22          2.     The Court determined that it had jurisdiction over the subject matter and the
23    parties to this proceeding.
24          3.     Appearances at trial for Plaintiff John F. Stephens were made by James M.
25    Donovan and Michael J. Glenn of Law Offices of James M. Donovan. Appearances at
26    trial for Defendant Goldberg Segalla, LLP were made by attorneys Katessa M. Charles
27    and Nicole A. Aaronson of Jackson Lewis, P.C.
28


                                                   1
                      [PROPOSED] JUDGMENT AFTER TRIAL BY COURT
     Case 2:20-cv-05216-PSG-PD Document 81 Filed 07/23/21 Page 2 of 3 Page ID #:1160


 1          4.     The Court entered Findings of Fact and Conclusions of Law After Bench
 2    Trial on this matter on July 16, 2021.
 3          5.     Judgment is entered by the Court as follows: For Defendant Goldberg
 4    Segalla, LLP, and against John F. Stephens on the following causes of action: (1) Breach
 5    of Contract; (2) Common Counts; and (3) Fraud.
 6          6.     The Court denies all relief not granted in this judgment.
 7          7.     This is a FINAL JUDGMENT.
 8

 9

10            July 23
      DATED: ______________, 2021                  ___________________________________
11                                                 HON. PHILIP S. GUTIERREZ
12                                                 U.S. DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
                      [PROPOSED] JUDGMENT AFTER TRIAL BY COURT
     Case 2:20-cv-05216-PSG-PD Document 81 Filed 07/23/21 Page 3 of 3 Page ID #:1161


 1                                       PROOF OF SERVICE
 2    UNITED STATES DISTRICT COURT, CENTRAL DIST. OF CALIFORNIA
 3    CASE NAME:                JOHN F. STEPHENS V. GOLDBERG SEGALLA LLP
 4    CASE NUMBER: 2:20-cv-05216-PSG-PD
 5          I am employed in the County of LOS ANGELES, State of California. I am over
      the age of 18 and not a party to the within action; my business address is 725 South
 6    Figueroa Street, Suite 2500, Los Angeles, California 90017.
 7             On July 22, 2021, I served the foregoing document described as:
 8                           [PROPOSED] JUDGMENT AFTER TRIAL BY COURT

 9    in this action by transmitting a true copy thereof enclosed in a sealed envelope addressed
      as follows:
10
      Michael J. Glenn
11    LAW OFFICES OF JAMES M. DONOVAN
      915 Wilshire Blvd., Suite 1610
12
      Los Angeles, CA 90012
13    mglenn@thedonovanoffices.com
      jmdonovan@thedonovanoffices.com
14
      Attorneys for Plaintiff
15    John Stephens
16    [X] BY NOTICE OF ELECTRONIC FILING. The above-listed counsel have
      consented to electronic service and have been automatically served by the Notice of
17    Electronic Filing, which is automatically generated by CM/ECF at the time said
      document was filed, and which constitutes service pursuant to FRCP 5(b)(2)(D).
18    [X] FEDERAL I declare under penalty of perjury under the laws of the State of
19
      California and the United States that the foregoing is true and correct, and that I am
      employed in the office of a member of the bar of this Court at whose direction the service
20
      was made.

21
               Executed on July 22, 2021 at Los Angeles, California.

22

23
                                                          PAMELA TRUJILLO
                                                          Pamela Trujillo
      4821-0651-8258, v. 1
24

25

26

27

28


                                                    1
                                         PROOF OF SERVICE
